—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered January 25, 1993, convicting him of criminal sale of a controlled substance in the first degree (two counts) and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that it was error for the court to grant the People’s Batson-Kern application (see, People v Kern, 75 NY2d 638, cert denied 498 US 824) and to seat an individual peremptorily challenged by the defense. However, he has failed to demonstrate why this Court should depart from its prior determination of this issue, that no error occurred, made in the appeal of one of his codefendants (see, People v Rennie, 231 AD2d 649).
Notwithstanding the defendant’s assertion to the contrary, he was not denied his right to be present at a material stage of trial when his attorney conducted an in-court interview of the confidential informant in his absence, after the court denied the attorney’s application to have the defendant present for her inquiry into the possibility of calling the informant as a defense witness (see, People v Turaine, 227 AD2d 299; see generally, People v Dokes, 79 NY2d 656, 659; see also, People v Rodriguez, 85 NY2d 586, 590; CPL 260.20).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.